LONGYEAR, District Judge.
Under the articles of copartnership, as well as the memorandum made at the time of the voluntary assignment, it is clear that the interest of each partner, whatever it was, extended to the entire stock in trade and every item thereof. The only difference between them was as to the amounts of capital owned by each, and the consequent difference in their respective interests in the stock. There was no specific portion or items reserved by Lowe as his separate, individual property any further than might be subsequently selected and withdrawn by him; and no such selection and withdrawal of any portion of the property reported by the as-signee as partnership assets appear to have been made. No specific items of the property could therefore have been selected and set apart by the assignee as the separate estate of Lowe, relieved of the interest of Richards. “Separate estate,” in the meaning of the bankrupt law, is that in which each partner is separately interested at the time of the bankruptcy. It might have been used, it is true, in connection with and for the benefit of the partnership business; but the term “separate ’ estate” can be applied only to property so used, which belonged to one or more of the partners to the exclusion of the rest. James, Bankr. 187; Ex parte Hamper, 17 Ves. 403; Story, Partn. § 372; T. Pars. Partn. (1st Ed.) 492; Id. (2d Ed.) 510. No specific items of the property reported by the assignee as partnership assets, as we have seen, belonged to Lowe to the exclusion of Richards, and therefore the law as to separate property of individual partners used for partnership purposes has no application to the present case. Partnership assets must be applied to the payment of partnership debts, without reference to any disproportion of the interests of the individual partners as between themselves. Exception overruled.